 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SEWELL,                                       No. 2:18-cv-2988 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    A. CORNWELL, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. Plaintiff alleges defendants were deliberately indifferent to his serious

19   medical needs when they delayed his medical care to remove several bindles of drugs he had

20   swallowed.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 2   common to most prisoners, such as lack of legal education and limited law library access, do not

 3   establish exceptional circumstances that would warrant a request for voluntary assistance of

 4   counsel. In the present case, the court does not find the required exceptional circumstances at this

 5   time.

 6             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 7   counsel (ECF No. 28) is denied.

 8   Dated: December 4, 2019

 9

10

11   DLB:9
     DB/prisoner-civil rights/sewe2988.31
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
